219 Ga. 271 (1963)
133 S.E.2d 12
CITY OF ATLANTA et al.
v.
TWENTIETH CENTURY-FOX FILM CORPORATION et al. CITY OF ATLANTA et al.
v.
COLUMBIA PICTURES CORPORATION.
22124, 22125.
Supreme Court of Georgia.
Argued September 11, 1963.
Decided October 10, 1963.
J. C. Savage, Edwin L. Sterne, Robert F. Lyle, for plaintiffs in error.
Troutman, Sams, Schroder & Lockerman, Robert S. Sams, Tench C. Coxe, contra.
CANDLER, Justice.
These cases present for decision the same question which we considered and ruled on in K. Gordon Murray Productions, Inc. v. Floyd, 217 Ga. 784 (125 SE2d 207), hereinafter referred to as the Floyd case. In that case the majority held that section 23 of the city's charter amending Act of 1915 (Ga. L. 1915, pp. 480, 493-494) and an ordinance the City of Atlanta adopted pursuant thereto in 1962 which prohibit the display of all motion pictures, the good as well as the bad, until a permit to display any of them has been obtained from the city's Board of Censorship, offend Art. I, Sec. I, Par. XV of Georgia's Censtitution of 1954 (Code Ann. § 2-115) since that section of the charter amending Act authorizes, and the 1962 ordinance imposes, a prior restraint of speech on good as well as bad or objectionable pictures. As he was required to do, Judge Pye, in rendering the judgments here complained of, followed the majority ruling in that case. His holdings in the instant cases are not erroneous, as contended, if the majority decision in the Floyd case, supra, is sound. Hence, we have carefully re-examined and reconsidered that decision and still think it is a correct holding and that it should be followed in these cases. Accordingly, we hold that the judgments here complained of are not erroneous. While I (the writer) dissented in the Floyd case, I have, since that decision was rendered, re-examined the authorities on which it was based, together with many others, and I have reached the conclusion that they requierd the judgment rendered by the majority in that case; and since I have, it is my duty under my oath as a member of this court to follow the ruling there made and I will therefore do so, but I hope and confidently believe that the General Assembly will enact appropriate legislation imposing severe punishment on those who exhibit pictures which are lewd, licentious, indecent or otherwise contrary to, or which tend to lessen or destroy, our high standard of moral conduct, especially as it relates to and affects the youth of our country. For a prior appearance of these cases in this court, see City *272 of Atlanta v. Columbia Pictures Corp., 218 Ga. 714 (130 SE2d 490).
Judgments affirmed. All the Justices concur, except Mobley and Quillian, JJ., who dissent.